 In the Matter Of INTERNATIONAL AGRICULTURAL CORPORATION (ROCKDEPARTMENT, COLUMBIA) TENNESSEE)andINTERNATIONAL UNIONOF MINE, MILL & SMELTER WORKERSCaseNo. R-1911.-DecidedJuly 16, 1940Jurisdiction:phosphate rock mining and marketing industryInvestigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit; employer refuses to accord full recognition tounion; election necessary.Unit Appropriate for CollectiveBargaining:allproduction and maintenanceemployees of the Company at its Mount Pleasant and Wales rock-phosphateplant, excluding supervisory, clerical and technical employees, chemists andengineers, and excluding the employees at the Company's Wales fertilizerplant.ITlr.William WallerandMr. D. L. Lansden,of Nashville, Tenn.,andIllr.A. E. Clagett,of Columbia, Tenn., for the Company.Mr. Pan D. Jones,of Denver, Colo., for the Union.llr.Williams Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TI] E CASEOn April 1, 1940, International Union of Mine, Mill & SmelterWorkers, herein called the Union, filed with the Regional Director forthe Tenth Region (Atlanta, Geor(yia) a petition, and on June 11, 1940,an amended petition, alleging that a question affecting commercehad arisen concerning the representation of employees of Interna-tional Agricultural Corporation, Rock Department, Columbia, Ten-nessee, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnMay 31, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as( amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropri-ate hearing upon due notice.25 N L R B, No 61.498 INTERNATIONAL AGRICULTURAL CORPORATION'499On June 11, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion. - Pursuant to notice a hearing was held on June 20, 1940, atColumbia, Tennessee, before William E. Spencer, the Trial Examinerduly designated by the Board.The Company was represented bycounsel and by a representative, and the Union by a representative;allparticipated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing, the Trial Examiner ruled upon several motions and objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On June 28, 1940, the Company filed a brief, which, among otherthings, requests the Board to dismiss the petition herein.The Boardhas considered this brief and In view of the decision below deniesthe motion to dismiss the petition.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYInternational Agricultural Corporation is a New York corpora-tion having an office at Columbia, Tennessee.The Company ownsand operates 23 fertilizer plants, is financially interested in 7 otherfertilizerplants, and owns and operates 3 rock-phosphate plantslocated respectively atWales; Tennessee, Mount Pleasant, Tennessee,and Mulberry, Florida.The present proceeding involves only therock-phosphate plants at Mount Pleasant and Wales.At the Mount Pleasant and Wales plants the Company is engagedin the mining of phosphate rock and in the preparation of such rockformarketing.During the Company's fiscal year preceding thishearing approximately one-half of the supplies and machinery pur-chased by it for use in each of the plants was purchased outsidethe State of Tennessee.During the same period the Company obtainedall of its coal for use in the Mount Pleasant plant, and a substantialportion of its coal for use at the Wales plant, from the State of Ken-tucky.The Mount Pleasant plant produces annually about 115,000tons of phosphate rock, and the Wales plant produces annually about95,000 tons of phosphate rock.Fifty, thousand tons of the rock pro-duced at the Wales plant is lump rock, and 45,000 tons is ground rock.The products of the Mount Pleasant plant have a sales value of be-tween $450,000 and $500,000.The Wales products have a sales valueof approximately $400,000 to $450,000.About 70 per cent of the phos- 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDphate rock produced at Mount Pleasant and about 25 per cent of thelump rock and 80.per cent of the ground rock produced at Wales, aresold and shipped to points outside the State of Tennessee.About75 per cent of the lump rock produced at the Wales plant is used inthe making of fertilizer at the Company's Wales fertilizer plant.'The Mount Pleasant plant employs about 250 persons and the Walesplant employs about 200 persons.At the hearing the Company stipulated that it is engaged in inter-state commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill & Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership production and maintenance employees of theCompany, excluding clerical and supervisory employees.III. THE QUESTION CONCERNING REPRESENTATIONIn February or March 1940 P. C. Brainard, international repre-sentative of the Union, requested the Company to bargain with theUnion as the exclusive representative in a unit consisting of the produc-tion and maintenance employees at the Company's two plants involvedin this proceeding.The Company has refused to meet or bargainwith the Union on the basis of this proposed unit, and has refused toaccord to the Union recognition as the exclusive bargaining agent ofsuch a unit.The Company contends that the unit claimed by theUnion is inappropriate.The Company also questions the claim of theUnion to representation of a majority of the Company's employees.At the hearing the Company and the Union stipulated that a ques-tion concerning representation has arisen.We find that a question has arisen concerning the representation ofthe employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andl For a more detailed exposition of the Company'sbusiness,seeMatter of Interna-tionalAgriculturalCorporation,Wales,Tennessee plantandInternationalUnion ofMine, Mill & Smelter Workers, etc.,16 N. L.R. B 176. INTERNATIONAL AGRICULTURAL CORPORATION501-tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that a unit consisting of the production andmaintenance employees at the Mount Pleasant and Wales rock-phos-phate plants,excludingsupervisory, clerical,and technical employees,chemists and engineers,and excluding also all employees at the Com-pany's fertilizer plant at Wales, Tennessee,is appropriate.The Com-pany -does not disagree with the requested inclusions of production'and maintenance employees and agrees to the exclusions.The Com-pany contends,however, that employees at each of the above plantsconstitute a separate appropriate unit, and that the unit consistingof the employees at both of these plants is inappropriate.It doesnot appear that any labor organization or group of employees opposesthe Union's request for a unit comprising both plants.The plants are between 30 and 40 miles apart.The operations ateach are in the main similar.Each plant mines, washes,and driesrock phosphate and ships it to purchasers.At theWales plant aing.Each plant has its own supervisory personnel who have, thepower to hire and discharge employees at their respective plants.A. E. Clagett is the assistant manager of the Company with juris-diction and supervision over both plants.His office is located atColumbia,Tennessee.Orders for the products of the two plants arereceived at the Columbia office from the Company's New York office.In collective bargaining negotiations between the Company and theUnion at both plants Clagett or highar officials of the Company repre-sent the Company.The Union has chartered separate locals and has members at eachof the plants.Apparently on several occasions in the past, the'MountPleasant local and the Union have negotiated with the Company onbehalf of the Mount Pleasant employees, and on at least one occasionin the past, the Wales local and the Union bargained with the Companyon behalf o F the Wales employees.At recent negotiations between theUnion and the Company, in February or March 1940, the Union at-tempted without success to negotiate a collective bargaining agreement.The Company has no such agreement with the Union or any'other labororganization,nor has it ever had such an agreement.Since the employees at both plants perform generally similar work,negotiations on behalf of the Company in respect to both plants areconducted by the same official,the Union has organized-among andrepresented employees at both plants,and no labor organization or283036-42-vol. 25-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup of employees appears to oppose its request, we see no reasonfor denyingits petition for a unit comprising both plants.We find that all production and maintenance employees of theCompany at its Mount Pleasant and Wales rock-phosphate plants, ex-cluding supervisory,clerical,and technical employees,chemists andengineers;and excluding the employees at the Company'sWales fer-tilizer plant,constitute a unit appropriate for the purposes of collec-tive bargaining and that saidunit willinsure to employees of theCompany the full benefit of their right to self-organization and tocollective bargainingand otherwiseeffectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATI\ESAt the hearing the Trial Examiner introduced in evidence a state-ment of the Regional Director to the effect that the Union had sub-mitted to him 256 authorization cards signed by employees of theCompany in support of the Union's claim that it represents a major-ity of the employees, that the signatures appeared to him to be gen-uine original signatures, and that' 21:3 of these°signatures,are those ofpersons whose names appear on the Company's pay roll for March21, 1940.The exact number of employees within the appropriate unitisnot shown by the record.We find that the question concerningrepresentation'can be best resolved by means of an election by secretballot and we shall direct the holding of such an election.The Company and the Union stipulated at the hearing that in theevent the Board orders such an election, the pay, roll for the periodimmediately preceding the date of the Decision and Direction ofElection shall be used as a basis for determining eligibility to par-ticipate in the election.We shall direct that the employees withinthe appropriate unit whose names appear on the pay roll for theperiod immediately preceding the date of this Decision and Directionof Election, including employees within the appropriate unit whodid not work during such pay-roll period because they were ill or onvacation and employees who during such pay-roll period were or have'since been temporarily laid off' and excluding employees who havesince quit or been discharged for cause, shall be eligible to vote inthe election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of International Agricultural Corporation.Rock Department. Columbia, Tennessee, within the meaning of Sec- INTERNATIONAL AGRICULTURAL CORPORATION503tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All the production and maintenance employees of the Companyat the Mount Pleasant and Wales rock-phosphate plants, excludingsupervisory, clerical and technical employees, chemists and engineers,and excluding the employees at the Company's Wales fertilizer plant,constitute a unit appropriate for the purposes of collective bargain-ing, within themeaning of Section 9 (b) of the National Labor Rela-tionsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of-National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingbut not later than thirty (30) ` clays from the date of this DirectionofElection, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in the matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Riles and Regulations, among all production and maintenanceemployees of International Agricultural Corporation, Rock Depart-ment, Columbia, Temumessee, at its Mount Pleasant and Wales, Tennes-see, rock-phosphate plants, who were employed by the Company dur-'ing the pay-roll period immediately preceding the date of this Duec-tion of Election, including employees who were not employed duringthat pay-roll period because they were ill or on vacation and employ-ees who were or have since been temporarily laid off and excludingemployees who have since quit or been discharged for cause and fir-ther excluding supervisory, clerical, and technical employees, chemistsand engineers, and the employees at the Company's Wales fertilizerplant, to determine whether or not they desire to be represented byInternational Union of Mine, Mill & Smelter Workers, for the pur-poses of collective bargaining.MR.WILLIAM M. LFISERSON took no part in the consideration ofthe above Decision and Direction of Election.